Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 1995, which ruled that claimant’s request for a hearing was untimely.
The evidence supports the Administrative Law Judge’s conclusion that he lacked the authority to hear claimant’s case because she failed to timely request a hearing. Claimant admitted that she received copies of the decisions of the local unemployment insurance office finding that she was ineligible to receive benefits and that she understood that she had 30 days to request a hearing. Her request for a hearing was, however, made after the expiration of that time period. Although claimant contended that the late filing was due to her being ill, she admitted that she was not in bed or in the hospital. The record also reveals that claimant continued to perform most of her daily activities. Claimant’s remaining arguments have been considered and rejected for lack of merit.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.